Citation Nr: 0638640	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  04-42 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a lung condition, 
claimed as due to asbestos exposure.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:  Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active service from September 1962 to 
September 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  There is no competent medical evidence of record showing 
bilateral hearing loss disability within the meaning of VA 
regulations.

2.  A lung condition, currently diagnosed as asthma, was not 
manifested during the veteran's active duty, nor is a current 
lung condition otherwise related to active duty service, 
including any exposure to asbestos during service.

3.  Hypertension was not diagnosed until many years after 
service and is not related to active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss are 
not established. 38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006).

2.  A lung condition was not incurred during active service 
and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 
(2006).

3.  Hypertension was not incurred during active service and 
may not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  The 
duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence  in his possession that pertains to the claim.  
Id. at 120-21.  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  Pelegrini at 120-21.

In a November 2003 letter, the RO provided the veteran with 
notice of the evidence required to substantiate his service 
connection claims.  This notice also advised the veteran of 
VA's duty to assist him in the development of his claims and 
stated what evidence VA was responsible for obtaining and 
what evidence VA would assist the him in obtaining.  The 
veteran was advised to submit any relevant evidence in his 
possession.   This notice complied with the timing 
requirements of Pelegrini, as it was provided prior to the 
initial rating decision.

Although the veteran was not provided with information in 
regard to establishing an effective date and disability 
rating for the disabilities on appeal, there was no prejudice 
to the veteran.  As the Board concludes below that there is a 
preponderance of the evidence against the veteran's service 
connection claims, the failure to provide such notice 
constitutes harmless error.

B.  Duty to Assist

The RO made reasonable efforts to assist the veteran in the 
development of his claims.  The evidence in this case 
includes service medical records and relevant post-service 
medical records.  The veteran has not alleged that any 
relevant evidence remains outstanding. 

The veteran was not provided with a VA examination.  However, 
no examination or medical opinion was necessary in this case, 
as the evidence of record does not indicate that the claimed 
disabilities are associated with service or were manifested 
during an applicable presumptive period.  

II.  Service Connection Claims

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service. 38 U.S.C.A. §§ 1110, 1131. That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury. If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may be presumed for certain diseases, 
including hypertension and hearing loss, if it is shown that 
the veteran served continuously for 90 days or more during a 
period of war or during peacetime after December 31, 1946, 
such disease became manifest to a degree of 10 percent within 
one year from the date of discharge, and there is no evidence 
of record establishing otherwise.  38 U.S.C.A. §§ 1101, 
1112(a), 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2006).  Presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d). 

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Analysis of Claims

A.  Service connection for hearing loss

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2006).

The service medical records are negative for any finding of 
hearing impairment.  Hearing was shown to be within normal 
limits upon enlistment.  There was no hearing evaluation at 
separation.   

Post-service, there is no evidence that hearing loss was 
diagnosed within one year of separation.  A 1979 examination 
report reflects normal findings.  The post-service evidence 
does not reflect a hearing loss disability as required by VA 
regulation.  In the absence of a current disability, the 
claim for service connection for hearing loss is denied. 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

B.	Service connection for a lung condition

The veteran also seeks service connection for a lung 
condition, claimed as due to asbestos exposure.

There are no specific statutory or regulatory criteria 
governing claims of entitlement to service connection for 
residuals of asbestos exposure.  McGinty v. Brown, 4 Vet. 
App. 428, 432-33 (1993).  Likewise, applicable criteria 
provide no presumption of service connection for asbestos 
exposure claims.  See Dyment v. West, 13 Vet. App. 141, 145 
(1999) (holding that M21-1 does not create a presumption of 
exposure to asbestos solely from shipboard service).

However, VA has provided guidelines for the adjudication of 
asbestos exposure claims in the Adjudication Procedure Manual 
M21-1 (M21-1, Part VI, Par. 7.21).  The VA General Counsel 
has held that these M21-1 guidelines establish claim 
development procedures  which adjudicators are required to 
follow in claims involving asbestos-related diseases.  
VAOPGCREC 4-2000 ( April 13, 2000).

Specifically, these guidelines provide that VA must determine 
whether military records demonstrate evidence of exposure to 
asbestos in service and whether there is pre- or post-service 
evidence of asbestos exposure.   Then, VA must determine the 
relationship between the claimed diseases and such asbestos 
exposure, keeping in mind latency and exposure information 
provided in M21-1, Part VI, Par. 7.21(b).  This information 
provides that the latency period varies from 10 to 45 years 
between first exposure and development of disease.  The 
exposure to asbestos may be brief (as little as a month or 
two) or indirect (bystander disease).

VA recognizes that inhalation of asbestos fibers can produce 
fibrosis and tumors.  The most common disease is interstitial 
pulmonary fibrosis (asbestosis).  Asbestos fibers  may also 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer and 
cancers of the gastrointestinal tract.  M 21-1, part VI, 
paragraph 7.21(a).

The service medical records are negative for any complaints 
or diagnoses of a lung condition.  The veteran's service 
records show that his military occupational specialty was as 
a marine mechanic.  There is no direct evidence that supports 
asbestos exposure in service.  Even assuming that the veteran 
was exposed to asbestos in service, there is no medical 
evidence that the veteran has developed asbestosis, the 
condition caused by the inhalation of asbestos fibers, or any 
other lung disability indicative of asbestos exposure. 

Post-service medical records dated from 1994 to the present 
reflect treatment for asthma.  A history of restrictive 
pulmonary function tests and chronic cough is also noted in 
these post-service records.  However, there is no competent 
medical evidence linking the veteran's asthma to asbestos 
exposure or to any event of service.

There is a preponderance of evidence that demonstrates that 
the veteran does not manifest asbestosis, and there is no 
competent evidence that he manifests a current pulmonary 
disability related to asbestos exposure or any other event in 
service.  Even though the veteran may have been exposed to 
asbestos in service, the medical evidence of record is silent 
for any diagnosis of asbestosis.  As the evidence is not in 
relative equipoise, reasonable doubt may not be resolved in 
the veteran's favor.  Accordingly, the claim for service 
connection for a lung disability, claimed as due to asbestos 
exposure is denied.



C.  Service connection for hypertension

The service medical records contain no findings or diagnoses 
of hypertension.   A blood pressure reading of 124/74 was 
recorded during the August 1962 entrance examination.  During 
the September 1968 separation examination, a blood pressure 
reading of 128/76 was recorded.  

There is no evidence that hypertension was diagnosed within 
one year of separation from service.   A 1979 physical 
reflects a blood pressure reading of 120/80.  The earliest 
evidence of hypertension is contained in medical records 
dated in 1996, which note the veteran's history of 
hypertension.    

As hypertension was not diagnosed during service and there is 
no evidence of treatment for hypertension until many years 
after service, the claim for service connection for 
hypertension must be denied.  As the evidence is not in 
relative equipoise, reasonable doubt may not be resolved in 
the veteran's favor.  Rather, as there is a preponderance of 
the evidence against the veteran's claim, the claim must be 
denied.

 
ORDER

Service connection for hearing loss is denied.

Service connection for a lung condition is denied.

Service connection for hypertension is denied.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


